Exhibit 10.1

 

NINETEENTH AMENDMENT

TO

SECOND AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT

OF

CORPORATE OFFICE PROPERTIES, L.P.

 

This Nineteenth Amendment (the Amendment) to the Second Amended and Restated
Limited Partnership Agreement Of Corporate Office Properties, L.P., a Delaware
limited partnership (the Partnership), is made and entered into as of July 8,
2005, by the undersigned.

 


RECITALS

 

A.                                   The Partnership is a limited partnership
organized under the Delaware Revised Uniform Limited Partnership Act and
governed by that certain Second Amended and Restated Limited Partnership
Agreement dated as of December 7, 1999, as amended to the date hereof (as
amended, the “Partnership Agreement”).

 

B.                                     The sole general partner of the
Partnership is Corporate Office Properties Trust, a real estate investment trust
formed under the laws of the State of Maryland (the “General Partner”).

 

C.                                     Pursuant to Section 11.1 (b) (iii), the
General Partner desires to amend the Partnership Agreement to reflect the
admission, substitution, termination and/or withdrawal of various limited
partners in accordance with the terms of the Partnership Agreement.

 

NOW THEREFORE, the General Partner, intending to be legally bound, hereby amends
the Partnership Agreement as follows, effective as of the date first set forth
above.

 

1.                                       Exhibit 1, Schedule of Partners, as
attached hereto and by this reference made a part hereof, is hereby substituted
for and intended to replace any prior Exhibit 1 attached to a prior Amendment to
the Partnership Agreement, and as attached hereto shall be a full and complete
listing of all the general and limited partners of the Partnership as of the
date of this Amendment, same being intended and hereby superceding all prior
Exhibit 1 listings.

 

In Witness Whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

 

Corporate Office Properties Trust, a

 

Maryland Real Estate Investment Trust

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

 

Randall M. Griffin

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PARTNERS

 

General Partner

 

Common Units of Partnership Units

 

Series E
Preferred
Units

 

Series F
Preferred
Units

 

Series G
Preferred
Units

 

Series H
Preferred
Units

 

Series I
Preferred
Units

 

Corporate Office Properties Trust

 

35,129,678

 

1,150,000

 

1,425,000

 

2,200,000

 

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners and Preferred Limited Partners

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay H. Shidler

 

452,878

 

 

 

 

 

 

 

 

 

 

 

Shidler Equities, L.P.

 

2,995,439

 

 

 

 

 

 

 

 

 

 

 

Clay W. Hamlin, III

 

566,492

 

 

 

 

 

 

 

 

 

 

 

LBCW Limited Partnership

 

3,031,107

 

 

 

 

 

 

 

 

 

 

 

Robert L. Denton

 

414,910

 

 

 

 

 

 

 

 

 

 

 

James K. Davis

 

51,589

 

 

 

 

 

 

 

 

 

 

 

John E. De B. Blockey, Trustee of the John E. de B. Blockey Living Trust dated
9/12/88

 

300,625

 

 

 

 

 

 

 

 

 

 

 

Frederick K. Ito Trust

 

29,140

 

 

 

 

 

 

 

 

 

 

 

June Y. I. Ito Trust

 

29,135

 

 

 

 

 

 

 

 

 

 

 

RP Investments, LLC

 

150,000

 

 

 

 

 

 

 

 

 

 

 

Denise J. Liszewski

 

28,333

 

 

 

 

 

 

 

 

 

 

 

Samuel Tang

 

4,389

 

 

 

 

 

 

 

 

 

 

 

Lawrence J. Taff

 

13,733

 

 

 

 

 

 

 

 

 

 

 

Kimberly F. Aquino

 

2,937

 

 

 

 

 

 

 

 

 

 

 

M.O.R. XXIX Associates Limited Partnership

 

148,381

 

 

 

 

 

 

 

 

 

 

 

M.O.R. 44 Gateway Associates Limited Partnership

 

1

 

 

 

 

 

 

 

 

 

 

 

John Parsinen

 

90,000

 

 

 

 

 

 

 

 

 

 

 

M.O.R. Commons Limited Partnership

 

7

 

 

 

 

 

 

 

 

 

 

 

John Edward De Burgh Blockey and Sanda Juanita Blockey

 

10,476

 

 

 

 

 

 

 

 

 

 

 

Anthony Muscatello

 

90,905

 

 

 

 

 

 

 

 

 

 

 

Lynn Hamlin

 

121,411

 

 

 

 

 

 

 

 

 

 

 

Housing Affiliates, Inc.

 

4,402

 

 

 

 

 

 

 

 

 

 

 

Reingle Corp.

 

730

 

 

 

 

 

 

 

 

 

 

 

Joseph Tawil

 

2,160

 

 

 

 

 

 

 

 

 

 

 

The Lovejoy Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

The Century Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

A. Charles Wilson & Betty S. Wilson Trust

 

5,908

 

 

 

 

 

 

 

 

 

 

 

Harold & Renee Holland

 

4,320

 

 

 

 

 

 

 

 

 

 

 

Irwin Hoffman

 

1,880

 

 

 

 

 

 

 

 

 

 

 

Carl & Dolores Wright Revocable Trust

 

2,160

 

 

 

 

 

 

 

 

 

 

 

Rouse 1988 Trust

 

2,160

 

 

 

 

 

 

 

 

 

 

 

CB Management, L.L.C.

 

2,497

 

 

 

 

 

 

 

 

 

 

 

Patriot Partner, L.L.C.

 

87,382

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRC Associates Limited Partnership

 

 

 

 

 

 

 

 

 

 

 

352,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43,894,221

 

1,150,000

 

1,425,000

 

2,200,000

 

2,000,000

 

352,000

 

 

--------------------------------------------------------------------------------